         Case 4:18-cv-00522-BLW Document 79 Filed 04/01/21 Page 1 of 3




James H. Kaster (MN #53946)
Lucas J. Kaster (MN #396251)
NICHOLS KASTER, PLLP
80 South Eighth Street
4700 IDS Center
Minneapolis, MN 55402
Telephone: (612) 256-3200
Fax: (612) 338-4878
kaster@nka.com
lkaster@nka.com

Erika Birch (Bar No. 7831)
T. Guy Hallam Jr. (Bar No. 6101)
STRINDBERG & SCHOLNICK, LLC
1516 West Hays Street
Boise, ID 83702
Telephone: (208) 336-1788
Fax: (208) 287-3708
erika@idahojobjustice.com
guy@idahojobjustice.com

ATTORNEYS FOR PLAINTIFF


                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


 THOMAS CAMPBELL,
                                                Case No. 4:18-CV-00522-BLW
                      Plaintiff,

 vs.                                            STIPULATION REGARDING TRIAL
                                                TESTIMONY BY VIDEOCONFERENCE
 UNION PACIFIC RAILROAD CO.,

                      Defendant.


       Plaintiff, Thomas Campbell, by and through his counsel of record, Nichols Kaster, PLLP,

and Defendant Union Pacific Railroad Co. (“Union Pacific”), by and through its counsel of

record, Givens Pursley LLP and Baird Holm, LLP, hereby stipulate and agree pursuant to Fed. R.

Civ. P. 43(a), that Plaintiff’s expert witnesses, Dr. Kevin Trangle and Dr. Robert Leimkuehler


STIPULATION REGARDING TRIAL TESTIMONY BY VIDEOCONFERENCE
         Case 4:18-cv-00522-BLW Document 79 Filed 04/01/21 Page 2 of 3




shall appear at the trial in this matter via a live videoconference feed. Good cause exists to allow

both Dr. Trangle and Dr. Leimkuehler to appear at trial via video conference due to the COVID-

19 pandemic as an in-person appearance would require both to travel from the Cleveland, Ohio

area to Idaho.



       DATED this 1st day of April, 2021.




                                                  By: s/Lucas J. Kaster
                                                      James H. Kaster
                                                      Lucas J. Kaster
                                                      NICHOLS KASTER, PLLP

                                                       Attorneys for Plaintiff


       DATED this 1st day of April, 2021.



                                                 By: s/Kersti H. Kennedy
                                                    Debora Kristensen Grasham
                                                    Kersti H. Kennedy
                                                    GIVENS PURSLEY, LLP

                                                     Scott P. Moore
                                                     BAIRD HOLM LLP

                                                     Attorneys for Defendant




STIPULATION REGARDING TRIAL TESTIMONY BY VIDEOCONFERENCE
         Case 4:18-cv-00522-BLW Document 79 Filed 04/01/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 1st day of April, 2021 I filed the foregoing document

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       Debora Kristensen Grasham - dkk@givenspursley.com

       Kersti H. Kennedy - KerstiKennedy@GivensPursley.com

       Scott P. Moore – spmoore@bairdholm.com

       AND I FURTHER CERTIFY that on such date I served the foregoing on the following

non-CM/ECF Registered Participants in the manner indicated:

       NONE.

                                                     s/Lucas J. Kaster
                                                     Lucas J. Kaster




STIPULATION REGARDING TRIAL TESTIMONY BY VIDEOCONFERENCE
